The Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 4/19/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
The terminal disclaimer dated 4/19/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for beam indication transmission in a wireless network.
Each independent claim identifies the uniquely distinct features, particularly:
receiving indication to transmit a Physical Uplink Shared Channel (PUSCH) in the serving cell or the active UL BWP in Radio Resource Control (RRC) connected mode,
wherein the PUSCH is scheduled by a Downlink Control Information (DCI) format without spatial relation field; and 
transmitting the PUSCH using a spatial relation derived from or related to a Downlink (DL) reference signal resource, wherein the DL reference signal resource is associated with a Control Resource Set (CORESET) with a lowest CORESET-Identify (ID).
The closest prior art:
Nogami (US 20170325258 A1) discloses a method for configuring and allocating uplink channels and resources (Fig 1-32).
3GPP TS 38.214: Technical Specification Group Radio Access Network NR, Physical layer procedures for data (Release 15) V15.1.0 (2018-03) (hereinafter, TS 38.214) discloses method for physical layer procedures of technical Specification Group Radio Access Network NR (Page 1-77).
Kim (US 20190297605 A1) discloses a method for transmitting downlink control information in wireless communication system.
All the prior art discloses conventional method for beam indication transmission in a wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473